DETAILED ACTION
Applicant's submission filed on 5 August 2022 has been entered.  Claims 1-14 are currently amended; no claims are cancelled; no claims are previously presented; no claims have been added.  Claims 1-14 are pending and ready for examination.

Response to Arguments
While applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, the examiner noted that the applicant appears to have argued against each reference individually and seeking elements of the references outside what was cited in the rejection.  The examiner respectfully reminds the applicant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2021/0105731 A1) in view of Muruganathan et al. (US 2021/0321353 A1), hereafter referred Muruganathan, further in view of CA 3088813 A1, hereafter referred Chen.

Regarding claim 1, Lin teaches a user equipment (UE), comprising: 
one or more non-transitory computer-readable media containing computer-executable instructions embodied therein (Lin, [0348]; algorithms embodied in software module executed by a processor); and 
at least one processor coupled to the one or more non-transitory computer-readable media (Lin, [0348]; algorithms embodied in software module executed by a processor), the at least one processor configured to execute the computer-executable instructions to: 
receive downlink control information (DCI) on a downlink (DL) channel of a non- terrestrial network (NTN), the DL channel reception ending in a first slot (Lin, [0144]-[0149]; the UE receives the DCI until the beginning of the first slot from the base station where the base station may operate in a NTN scenario).
Lin does not expressly teach perform an uplink (UL) transmission on a UL channel of the NTN in a second slot separated from the first slot by a timing offset.
However, Muruganathan teaches perform an uplink (UL) transmission on a UL channel of the NTN in a second slot separated from the first slot by a timing offset (Muruganathan, [0017]-[0019]; a wireless device performs uplink transmission in an uplink slot in response to receiving a downlink transmission in a downlink slot, where the uplink frame timing is time advanced from the downlink frame timing by an offset value and/or timing advance).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Lin to include the above recited limitations as taught by Muruganathan in order to improve uplink transmission timing (Muruganathan, [0005]).
Lin in view of Muruganathan does not expressly teach wherein in a case where the DCI is to trigger at least one aperiodic Sounding Reference Signal (SRS) transmission:
the UL transmission includes the at least one triggered aperiodic SRS transmission in at least one triggered aperiodic SRS resource set, and
a duration of the timing offset is determined based on a subcarrier spacing of the at least one triggered aperiodic SRS transmission, a subcarrier spacing of the DL channel, a configured offset value, and a required offset for operation in the NTN.
However, Chen teaches wherein in a case where the DCI is to trigger at least one aperiodic Sounding Reference Signal (SRS) transmission (Chen, Fig. 2, [00109]-[00112]; a terminal device receives DCI from the network device, and the DCI includes SRS trigger information, where the SRS trigger information is used to trigger aperiodic SRS transmission on at least one SRS resource sets):
the UL transmission includes the at least one triggered aperiodic SRS transmission in at least one triggered aperiodic SRS resource set (Chen, Fig. 2, [00112] and [00160]; at the Kth time-domain resource unit, the terminal device transmits an aperiodic SRS signal on each of the SRS resources included in each of the SRS resource sets indicated by the SRS trigger information), and
a duration of the timing offset is determined based on a subcarrier spacing of the at least one triggered aperiodic SRS transmission, a subcarrier spacing of the DL channel, a configured offset value, and a required offset for operation in the NTN (Chen, Fig. 2, [00126]-[00148]; the terminal device determines the transmission latency K according to a subcarrier spacing used to transmit the triggered SRS, a subcarrier spacing corresponding to a BWP that receives the DCI, an agreed fixed value can be used as the transmission latency K, and the currently used transmission latency from N candidate values preset for the terminal device and network device).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Lin in view of Muruganathan to include the above recited limitations as taught by Chen in order to realize SRS transmission in a 5G system (Chen, [0003]).

Regarding claim 8, Lin teaches a method by a user equipment (UE), the method comprising: 
receiving downlink control information (DCI) on a downlink (DL) channel of a non- terrestrial network (NTN), the DL channel being received in a first slot (Lin, [0144]-[0149]; the UE receives the DCI until the beginning of the first slot from the base station where the base station may operate in a NTN scenario).
Lin does not expressly teach performing an uplink (UL) transmission on a UL channel of the NTN in a second slot separated from the first slot by a timing offset.
However, Muruganathan teaches performing an uplink (UL) transmission on a UL channel of the NTN in a second slot separated from the first slot by a timing offset (Muruganathan, [0017]-[0019]; a wireless device performs uplink transmission in an uplink slot in response to receiving a downlink transmission in a downlink slot, where the uplink frame timing is time advanced from the downlink frame timing by an offset value and/or timing advance).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Lin to include the above recited limitations as taught by Muruganathan in order to improve uplink transmission timing (Muruganathan, [0005]).
Lin in view of Muruganathan does not expressly teach wherein in a case where the DCI is to trigger at least one aperiodic Sounding Reference Signal (SRS) transmission:
the UL transmission includes the at least one triggered aperiodic SRS transmission in at least one triggered aperiodic SRS resource set, and
a duration of the timing offset is determined based on a subcarrier spacing of the at least one triggered aperiodic SRS transmission, a subcarrier spacing of the DL channel, a configured offset value, and a required offset for operation in the NTN.
However, Chen teaches wherein in a case where the DCI is to trigger at least one aperiodic Sounding Reference Signal (SRS) transmission (Chen, Fig. 2, [00109]-[00112]; a terminal device receives DCI from the network device, and the DCI includes SRS trigger information, where the SRS trigger information is used to trigger aperiodic SRS transmission on at least one SRS resource sets):
the UL transmission includes the at least one triggered aperiodic SRS transmission in at least one triggered aperiodic SRS resource set (Chen, Fig. 2, [00112] and [00160]; at the Kth time-domain resource unit, the terminal device transmits an aperiodic SRS signal on each of the SRS resources included in each of the SRS resource sets indicated by the SRS trigger information), and
a duration of the timing offset is determined based on a subcarrier spacing of the at least one triggered aperiodic SRS transmission, a subcarrier spacing of the DL channel, a configured offset value, and a required offset for operation in the NTN (Chen, Fig. 2, [00126]-[00148]; the terminal device determines the transmission latency K according to a subcarrier spacing used to transmit the triggered SRS, a subcarrier spacing corresponding to a BWP that receives the DCI, an agreed fixed value can be used as the transmission latency K, and the currently used transmission latency from N candidate values preset for the terminal device and network device).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Lin in view of Muruganathan to include the above recited limitations as taught by Chen in order to realize SRS transmission in a 5G system (Chen, [0003]).

Regarding claims 3 and 10, Lin in view of Muruganathan further in view of Chen teaches the UE of claim 1 and the method of claim 8 above.  Further, Lin teaches wherein: 
the DL channel is a Physical Downlink Control Channel (PDCCH) (Lin, [0095]; receive PDCCH); 
the UL channel is a Physical Uplink Shared Channel (PUSCH) (Lin, [0097]; transmit PUSCH).
Lin does not expressly teach the UL transmission on the PUSCH is scheduled by the DCI, and is transmitted on slot [n * 2µPUSCH-µPDCCH] + K2 + Koffset, wherein the PDCCH is received in the first slot n, µPUSCH is a subcarrier spacing of the PUSCH, µPDCCH is a subcarrier spacing of the PDCCH, K2 is an offset value based on a numerology of the PUSCH, and Koffset is an additional offset value for the required offset for compensating a required timing advance (TA) and a processing delay for operation in the NTN.
However, Muruganathan teaches the UL transmission on the PUSCH is scheduled by the DCI, and is transmitted on slot [n * 2µPUSCH-µPDCCH] + K2 + Koffset, wherein the PDCCH is received in the first slot n, µPUSCH is a subcarrier spacing of the PUSCH, µPDCCH is a subcarrier spacing of the PDCCH, K2 is an offset value based on a numerology of the PUSCH, and Koffset is an additional offset value for the required offset for compensating a required timing advance (TA) and a processing delay for operation in the NTN (Muruganathan, [0152]; the slot where the UE shall transmit the PUSCH are determined by K2 and Xdelayslots as the equation).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Lin to include the above recited limitations as taught by Muruganathan in order to improve uplink transmission timing (Muruganathan, [0005]).

Regarding claims 4 and 11, Lin in view of Muruganathan further in view of Chen teaches the UE of claim 1 and the method of claim 8 above.  Further, Lin teaches wherein:
the DL channel is a Physical Downlink Control Channel (PDCCH) (Lin, [0095]; receive PDCCH); 
the UL channel is a Physical Uplink Shared Channel (PUSCH) (Lin, [0097]; transmit PUSCH).
Lin does not expressly teach the UL transmission includes Channel State Information (CSI); and
the CSI on the PUSCH is transmitted on the second slot [n * 2µPUSCH-µPDCCH] + K + Koffset, wherein: the PDCCH is received in the first slot n, µPUSCH is a subcarrier spacing of the PUSCH, µPDCCH is a subcarrier spacing of the PDCCH, K is an offset value indicated in the DCI, and Koffset is an additional offset value for the required offset for compensating a required timing advance (TA) and a processing delay for operation in the NTN.
However, Muruganathan teaches the UL transmission includes Channel State Information (CSI) (Muruganathan, [0148]-[0151]; CSI transmission on PUSCH); and
the CSI on the PUSCH is transmitted on the second slot [n * 2µPUSCH-µPDCCH] + K + Koffset, wherein: the PDCCH is received in the first slot n, µPUSCH is a subcarrier spacing of the PUSCH, µPDCCH is a subcarrier spacing of the PDCCH, K is an offset value indicated in the DCI, and Koffset is an additional offset value for the required offset for compensating a required timing advance (TA) and a processing delay for operation in the NTN (Muruganathan, [0152]; the slot where the UE shall transmit the PUSCH are determined by K2 and Xdelayslots as the equation).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Lin to include the above recited limitations as taught by Muruganathan in order to improve uplink transmission timing (Muruganathan, [0005]).

Regarding claims 5 and 12, Lin in view of Muruganathan further in view of Chen teaches the UE of claim 1 and the method of claim 8 above.  Lin does not expressly teach wherein:
the UL transmission includes Channel State Information (CSI);
a CSI reference resource is provided in the DL transmission in the first slot n – nCSI_ref, where the n = [(n’ – Koffset)*2µDL/2µUL], wherein: nCSI_ref is an offset value determined by the UE, the CSI transmission is in the second slot n’, µDL is a subcarrier of the DL channel, µUL is a subcarrier spacing of the UL channel, and Koffset is an additional offset value for the required offset for compensating a required timing advance (TA) and a processing delay for operation in the NTN.
However, Muruganathan teaches wherein:
the UL transmission includes Channel State Information (CSI) (Muruganathan, [0148]-[0151]; CSI transmission on PUSCH);
a CSI reference resource is provided in the DL transmission in the first slot n – nCSI_ref, where the n = [(n’ – Koffset)*2µDL/2µUL], wherein: nCSI_ref is an offset value determined by the UE, the CSI transmission is in the second slot n’, µDL is a subcarrier of the DL channel, µUL is a subcarrier spacing of the UL channel, and Koffset is an additional offset value for the required offset for compensating a required timing advance (TA) and a processing delay for operation in the NTN (Muruganathan, [0152] and [0167]; the UE determines the reference uplink slot as m’=m and transmits aperiodic PUSCH in slot m’+K, where K is determined in embodiment 2).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Lin to include the above recited limitations as taught by Muruganathan in order to improve uplink transmission timing (Muruganathan, [0005]).

Regarding claims 6 and 13, Lin in view of Muruganathan further in view of Chen teaches the UE of claim 1 and the method of claim 8 above.  However, Lin does not expressly teach wherein the DL channel is a Physical Downlink Control Channel (PDCCH); and
the second slot [n*2 µSRS/µPDCCH] + k + Koffset.
However, Muruganathan in view of Chen teaches wherein the DL channel is a Physical Downlink Control Channel (PDCCH) (Muruganathan, [0138]; the UE detects a DCI with a PDCCH received in n); and
the second slot [n*2 µSRS/µPDCCH] + k + Koffset (Muruganathan, [0152]; the slot where the UE shall transmit the PUSCH are determined by K2 and Xdelayslots as the equation).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Lin to include the above recited limitations as taught by Muruganathan in order to improve uplink transmission timing (Muruganathan, [0005]).
Lin in view of Muruganathan does not expressly teach the UL transmission includes the at least one aperiodic SRS transmission in the at least one triggered aperiodic SRS resource set, wherein: the DCI received in the first slot n triggers the at least one aperiodic SRS transmission, µSRS is the subcarrier spacing of the at least one triggered aperiodic SRS transmission, µPDCCH is the subcarrier spacing of the PDCCH, k is the configured offset value indicated in the DCI, and Koffset is an additional offset value for the required offset for compensating a required timing advance (TA) and a processing delay for operation in the NTN.
However, Chen teaches the UL transmission includes the at least one aperiodic SRS transmission in the at least one triggered aperiodic SRS resource set (Chen, Fig. 2, [00112] and [00160]; at the Kth time-domain resource unit, the terminal device transmits an aperiodic SRS signal on each of the SRS resources included in each of the SRS resource sets indicated by the SRS trigger information), wherein: the DCI received in the first slot n triggers the at least one aperiodic SRS transmission (Chen, Fig. 2, [00109]-[00112]; a terminal device receives DCI from the network device, and the DCI includes SRS trigger information, where the SRS trigger information is used to trigger aperiodic SRS transmission on at least one SRS resource sets), µSRS is the subcarrier spacing of the at least one triggered aperiodic SRS transmission, µPDCCH is the subcarrier spacing of the PDCCH, k is the configured offset value indicated in the DCI, and Koffset is an additional offset value for the required offset for compensating a required timing advance (TA) and a processing delay for operation in the NTN (Chen, Fig. 2, [00126]-[00148]; the terminal device determines the transmission latency K according to a subcarrier spacing used to transmit the triggered SRS, a subcarrier spacing corresponding to a BWP that receives the DCI, an agreed fixed value can be used as the transmission latency K, and the currently used transmission latency from N candidate values preset for the terminal device and network device).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Lin in view of Muruganathan to include the above recited limitations as taught by Chen in order to realize SRS transmission in a 5G system (Chen, [0003]).

Regarding claims 7 and 14, Lin in view of Muruganathan further in view of Chen teaches the UE of claim 1 and the method of claim 8 above.  Further, Lin teaches wherein:
the DL channel is a Physical Downlink Shared Channel (PDSCH) having a Random Access Response (RAR) message ending in the first slot n (Lin, [0100]-[0101]; the TA value is signaled to the UE in a Random Access Response (RAR) message), the RAR message is in response to a Physical Random Access Channel (PRACH) preamble transmitted by the UE (Lin, [0097]; the UE is configured to transmit PRACH);
the UL channel is a Physical Uplink Shared Channel (PUSCH) (Lin, [0121]; UE is scheduled to transmit a transport block and a CSI report on PUSCH by a DCI);
the UL transmission includes at one transport block (TB) (Lin, [0121]; UE is scheduled to transmit a transport block and a CSI report on PUSCH by a DCI); and
the TB on the PUSCH is transmitted in the second slot n’ + K2 + Δ + Koffset, where n’ = [n * 2µPUSCH-µPDSCH], µPUSCH is a subcarrier spacing of the PUSCH, µPDCCH is a subcarrier spacing of the PDCCH, K2 is an offset value based on a numerology of the PUSCH, Δ is an additional subcarrier spacing specific slot delay value for a first transmission of the PUSCH scheduled by the RAR message, and Koffset is an additional offset value for the required offset for compensating a required timing advance (TA) and a processing delay for operation in the NTN (Lin, [0122]-[0126]; the slot where the UE shall transmit the PUSCH is given in that equation where an additional delay with the subcarrier spacing can impact the UL timing).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Muruganathan further in view of Chen as applied to claims 1 and 8 above, and further in view of “FL summary#0 for physical layer control procedures for NTN” from 3GPP TSG-RAN WG1 Meeting #98 dated 26-30 August 2019, hereafter referred Ericsson.  Ericsson was cited by applicant’s IDS filed 5 April 2021.

Regarding claims 2 and 9, Lin in view of Muruganathan further in view of Chen teaches the UE of claim 1 and the method of claim 8 above.  Further, Lin teaches wherein: 
the DL channel is a Physical Downlink Control Channel (PDCCH) (Lin, [0095]; receive PDCCH); 
the UL channel is a Physical Uplink Control Channel (PUCCH) (Lin, [0097]; transmit PUCCH).
Lin does not expressly teach the UL transmission includes a Hybrid Automatic Repeat Request (HARQ)- Acknowledgement (ACK).
However, Muruganathan teaches the UL transmission includes a Hybrid Automatic Repeat Request (HARQ)- Acknowledgement (ACK) (Muruganathan, [0112]; HARQ-ACK is transmitted in PUCCH).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Lin to include the above recited limitations as taught by Muruganathan in order to improve uplink transmission timing (Muruganathan, [0005]).
Lin in view of Muruganathan further in view of Chen does not expressly teach the HARQ-ACK on the PUCCH is transmitted on the second slot [n * 2µPUCCH-µPDCCH] + K1 + Koffset, wherein: the PDCCH is received in the first slot n, µPUCCH is a subcarrier spacing of the PUCCH, µPDCCH is a subcarrier spacing of the PDCCH, K1 is an offset value indicated in the DCI, and Koffset is an additional offset value for the required offset for compensating a required timing advance (TA) and a processing delay for operation in the NTN.
However, Ericsson teaches the HARQ-ACK on the PUCCH is transmitted on the second slot [n * 2µPUCCH-µPDCCH] + K1 + Koffset, wherein: the PDCCH is received in the first slot n, µPUCCH is a subcarrier spacing of the PUCCH, µPDCCH is a subcarrier spacing of the PDCCH, K1 is an offset value indicated in the DCI, and Koffset is an additional offset value for the required offset for compensating a required timing advance (TA) and a processing delay for operation in the NTN (Ericsson, p. 3-4, Section 2.4; the scheduling of the slot is proposed to be according to the given equations).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Lin in view of Muruganathan further in view of Chen to include the above recited limitations as taught by Ericsson in order to consider and discuss possible solutions for physical layer control procedures of NTN (Ericsson, p.1, Section 1: Introduction).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416